 


109 HR 1145 IH: Software Accuracy and Fraud Evaluation Rating Act
U.S. House of Representatives
2005-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1145 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Mr. Baca (for himself, Mr. Wolf, Mr. DeFazio, Mrs. Napolitano, Mr. Spratt, Mr. Ford, Mr. Moran of Virginia, Mr. Cardoza, Mr. Payne, Mr. Berry, and Mr. Hinojosa) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To require the Federal Trade Commission to study the rating system of the video game industry and assess their labeling practices to determine if such practices are unfair or deceptive. 
 
 
1.Short titleThis Act may be cited as the Software Accuracy and Fraud Evaluation Rating Act or the SAFE Rating Act. 
2.FindingsCongress finds the following: 
(1)The Entertainment Software Rating Board is a self-regulatory body for the interactive entertainment software industry established in 1994 by the Entertainment Software Association. 
(2)The Entertainment Software Rating Board independently applies and enforces ratings, advertising guidelines, and online privacy principles adopted by the computer and video game industry. 
(3)Questions and concerns have arisen regarding the accuracy of video game ratings via the Entertainment Software Rating Board’s rating system.  
(4)Parents have the right to accurate information in making purchasing decisions for their children.  
(5)The Entertainment Software Association has previously released surveys indicating a high degree of accuracy of the Entertainment Software Rating Board’s ratings, but, in light of continued parental concerns, it is appropriate to have a thorough and impartial government evaluation of the rating system. 
(6)The Federal Trade Commission’s Bureau of Consumer Protection is charged with protecting consumers against unfair or deceptive acts or practices in or affecting commerce.  
(7)The Federal Trade Commission’s Bureau of Consumer Protection corrective actions include industry-wide investigations, possible litigation, and consumer education. 
3.FTC review of video game rating system 
(a)StudyNot later than 180 days after the enactment of this Act, the Federal Trade Commission shall study the video and computer game rating system of the Entertainment Software Rating Board that was adopted by the video game industry to determine if the rating system used by such industry accurately characterizes video game content or if such ratings constitute an unfair or deceptive act or practice affecting parents and other consumers in making purchasing decisions. 
(b)Further FTC actionIf, pursuant to the study required by subsection (a), the Federal Trade Commission finds such rating system to be an unfair or deceptive act or practice within the meaning of section 5 of the Federal Trade Commission Act (15 U.S.C. 45), the Commission shall, pursuant to subsection (b) of such section, conduct a hearing and issue and serve a complaint (including notice of such a hearing) upon any person, partnership, or corporation that the Commission shall have reason to believe has been or is using such an unfair or deceptive act or practice. 
(c)Report to CongressNot later than 1 year after commencing the study required by subsection (a), the Federal Trade Commission shall transmit to Congress a report of the findings of such study, including any recommendations for legislation.  
 
